                                                                     JS-6

 1

 2

 3

 4

 5

 6

 7
                       UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9

10   NOVELTY TEXTILE, INC., a               Case No.: CV 18-7185-GW-AGRx
     California Corporation,                Hon. George H. Wu Presiding
11
                                           ORDER ON STIPULATION OF
12   Plaintiff,                            DISMISSAL
13
     vs.
14

15   ONE STEP UP, LTD.; et al.,

16   Defendants.
17

18

19

20

21

22

23

24

25

26

27

28                                         1

                      [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
 1                                            ORDER:
 2         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 3   ORDERED:
 4   1.    This action is hereby dismissed without prejudice pursuant to Fed.R.Civ.P.
 5   41(a)(1)(A)(ii);
 6   2.    This dismissal is subject to and predicated upon the settlement agreement that
 7   gave rise to this dismissal;
 8   3.    The parties will each bear their respective costs and attorneys’ fees as incurred
 9   against one another in connection with this action; and
10   4.    The Court will retain jurisdiction to enforce the terms of the settlement
11   agreement entered into in this matter.
12         SO ORDERED.
13

14
     Dated: August 7, 2019                    By: ________________________________
15                                                HON. GEORGE H. WU
16
                                                  U.S. DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28                                               2

                           [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
